DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "wherein the conductive material" in line 1.  There is insufficient antecedent basis for this limitation in the claim because “a conductive material” was not claimed in claim 1. For examination purposes, claim 12 is interpreted as being dependent from claim 11 instead of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14-17, 20, 21 and 22-25, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taff et al. (US 20190262069) [hereinafter Taff ‘069].
Regarding claim 1, Taff ‘069 discloses a thrombectomy system for removal of a thrombus using electrostatic forces (abstract) comprising:
a catheter (not shown) having a lumen (for apparatus (20) to translate therein (para. 0102)) and a distal portion configured to be positioned adjacent to a thrombus in a blood vessel when apparatus (20) is being delivered.
an elongated member (proximal portion (24b) of outer electrode (24) comprising a tube) (see Fig. 1A) configured to be electrically coupled to a first terminal (first wire (40)) of a power supply (voltage source (32)) and to be slidably advanced through the catheter lumen (Fig. 1A) (para. 0102);
a distal element (distal portion (24a) comprising coil) coupled to a distal portion of the elongated member (24b), the distal element comprising an attachment portion (proximal portion of coil that attaches to elongate member) configured to engage with the thrombus (para. 0093 and 0094) (Figs. 1A and 5) [Note: the attachment portion is interpreted as a proximal portion of the distal element (coil 24a) that attaches the distal element (24a) to the elongated member (24b); Note also that the claim includes that the distal element comprises the attachment portion]; and
an electrode (inner electrode (28)) configured to be electrically coupled to a second terminal (second wire (41)) of the power supply (voltage source (32)) (Fig. 1A) (para. 0097).
Regarding claim 14, Taff ‘069 discloses a thrombectomy system for removal of a thrombus using electrostatic forces (abstract) comprising:
a current generator (voltage source (32)) (Fig. 1A); 
an elongated member (proximal portion (24b) of outer electrode (24) comprising a tube) (see Fig. 1A) electrically coupled to the current generator (voltage source (32)) (Fig. 1A), the elongated 
a distal element (distal portion (24a) comprising an electrically-conducting coil) coupled to a distal portion of the elongated member (24b) such that the distal element (24a) is in electrical communication with the current generator (para. 0093), the distal element (24a) comprising an attachment portion (electrically-conducting coil) configured to electrostatically engage with the thrombus (see Fig. 1A) (para. 0094) [Note: the attachment portion is interpreted as a proximal portion of the distal element (coil 24a) that attaches the distal element (24a) to the elongated member (24b); Note also that the claim includes that the distal element comprises the attachment portion];

Regarding claim 22, Taff ‘069 discloses a thrombectomy system for removal of a thrombus using electrostatic forces (abstract) comprising:
 an elongated member (proximal portion (24b) of outer electrode (24) comprising a tube) (see Mod. Fig. 1A below) configured to be slidably advanced through a corporeal lumen (blood vessel (64)) (Fig. 5) (para. 0122), the elongated member (24b) configured to be electrically coupled to a first electrical terminal (first wire (40)) of a current generator (voltage source (32)) (Fig. 1A) (para. 0093);  -118-Attorney Docket No. C00018432.US03Fortem Reference No. MDTNV.171A3
a delivery electrode comprising a distal element  (distal portion (24a) comprising an electrically-conducting coil) coupled to a distal portion of the elongated member (24b), wherein the distal element comprises an attachment portion (proximal portion of electrically-conducting coil (24a)) configured to electrostatically engage with a thrombus (para. 0094) (Fig. 5) [Note: the attachment portion is interpreted as a proximal portion of the distal element (coil (24a)) that attaches the distal element (24a) to the elongated member (24b); Note also that the claim includes that the distal element comprises the attachment portion]; and 


    PNG
    media_image1.png
    593
    805
    media_image1.png
    Greyscale
 
Modified Fig. 1A of Taff ‘069
Regarding claims 2, 15, and 23, Taff ‘069 discloses wherein at least part of the attachment portion (note proximal portion of coil in annotated figure above) extends along the elongated member (24b), i.e., along a portion of the circumference of the distal face of 24b (see Mod. Fig. 1A above) (para. 0094).
Regarding claims 3, 16, and 24, Taff ‘069 discloses wherein at least part of the attachment portion (proximal portion of coil 24a) extends along the elongated member (24b) proximal of the distal most end of the distal element (24a) (see Mod. Fig. 1A above) (para. 0090).
Regarding claims 4, 17, and 25, Taff ‘069 discloses wherein the attachment portion (a proximal portion of coil (24a)) is configured to function as an electrode surface (para. 0093 and 0094) (Fig. 5).
Regarding claim 20, Taff ‘069 discloses a return electrode (inner electrode (28)) in electrical communication with the current generator (voltage source (32)) (Fig. 1A) (para. 0097).
Regarding claim 28, Taff ‘069 discloses a catheter (not shown) having a lumen (for apparatus (20) to translate therein) configured to slidably receive the elongated member therethrough (para. 0102).
Regarding claim 29, Taff ‘069 discloses a suction source configured to supply negative pressure through the catheter (not shown) to aspirate a region adjacent to a distal portion of the catheter (para. 0101 and 0102).
Regarding claims 13 and 30, Taff ‘069 discloses wherein the attachment portion comprises a coil proximal to the distal most end of the distal element (para. 0093 and 0094) (see Mod. Fig. 1A above).
Below is an alternate 102(a)(1) rejection in view of Taff ‘069 to claims 14, 20, and 21 which would also read on the claimed limitations.
Regarding claim 14, Taff ‘069 discloses a thrombectomy system for removal of a thrombus using electrostatic forces (abstract) comprising:
a current generator (voltage source (32)) (Fig. 1A); 
an elongated member (inner electrode (28)) electrically coupled to the current generator (voltage source (32)) (Fig. 1A), the elongated member (inner electrode (28)) configured to be slidably advanced through a blood vessel to a deployment site adjacent a thrombus (see Fig. 5); and 
a distal element (distal portion (24a) comprising an electrically-conducting coil) (see Fig. 1A) coupled to a distal portion of the elongated member (inner electrode (28)) (see Fig. 1B) such that the distal element (distal portion (24a)) comprising an electrically-conducting coil) is in electrical communication with the current generator (para. 0082 and 0090), the distal element (24a) comprising an attachment portion (electrically-conducting coil) configured to electrostatically engage with the thrombus (see Fig. 5). 
Regarding claim 20, Taff ‘069 discloses a return electrode (proximal portion (24b) of the outer electrode (24) comprising a tube) (see Fig. 1A) in electrical communication with the current generator (voltage source (32)) (Fig. 1A) (para. 0093).
Regarding claim 21, Taff ‘069 discloses wherein: 
the return electrode (24b) comprises a conductive tube (shown in Fig. 1A) electrically coupled to the current generator (32), the conductive tube having a proximal portion (near current generator (32)) , a distal portion (near distal end of (30)), and a lumen extending therethrough (shown in Fig. 1B); 
the elongated member (inner electrode (28)) extends through the conductive tube lumen (see Fig. 1B); 
an insulating material (electrically-insulating tube (22)) is disposed between the conductive tube and the elongated member (see Fig. 1B), the insulating material extending from the proximal portion of the conductive tube to the distal portion of the conductive tube; and 
the distal element (distal portion (24a) comprising an electrically-conducting coil) is in electrical communication with the elongated member (inner electrode (28)) (para. 0082 and 0083 discloses that a voltage is applied between the first and second electrode in order to electric current to flow therethrough which advantageously prevents the current form flowing through the blood vessel and nearby tissue).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-10, 18-19, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Taff et al. (US 20190262069) [hereinafter Taff ‘069] in view of Taff et al. (US 20180116717) [hereinafter Taff ‘717].
Regarding claims 5, 18, and 26, Taff ‘069 discloses all of the limitations set forth above in claims 1, 14, and 22 including an electrostatic thrombectomy system comprising an elongated member (24b) with a distal element (24a) comprising an attachment portion (electrically-conducting coil). However, Taff ‘069 fails to disclose wherein the attachment portion defines a conductivity gradient as the attachment portion extends along a proximal-to-distal direction.
Taff ‘717 teaches a thrombectomy system in the same field of endeavor for removal of a thrombus using electrostatic forces comprising a second outer electrode (26) in the shape of a coil wherein the middle portion (44) of the second, helical, electrode has a maximum radius relative to the proximal and distal portions of the second electrode (para. 0091) (Fig. 4); wherein the proximal and distal portions (44) of the second electrode (26) is covered by an insulating material (para. 0091). The absence of insulating material on the middle portion of the second electrode causes a concentration of electrical current/charge in that area and thereby causing a conductivity gradient. Note: the term “gradient” is interpreted as a change in the value of a quantity (such as thickness or concentration of material/coating) over a distance (see definition of “gradient” in Merriam-Webster Dictionary 
It would have been obvious It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment portion (electrically conductive coil) in Taff ‘069 to include insulating material on the proximal and distal portions of the coil (which leaves the middle portion exposed) of Taff ‘717 in order to create a conductivity gradient by having an uninsulated middle portion of the second electrode which would concentrate the electrical current and charge to that are and further enhance the attraction of thrombi to the middle portion of the coil (para. 0093 and 0094).
Regarding claim 6, Modified Taff ‘069 discloses wherein the conductivity gradient comprises an increase in conductivity from the proximal, insulated, end (42) to the middle, conductive, portion (44) of the coil (26) as the attachment portion extends distally (see Fig. 4 of Taff ‘717).
Regarding claim 7, Modified Taff ‘069 discloses wherein the conductivity gradient comprises a decrease in conductivity from the middle, conductive, portion (44) to the distal, insulated, end (42) of the coil (26) as the attachment portion extends distally (see Fig. 4 of Taff ‘717).
Regarding claims 8, 19, and 27, Modified Taff ‘069 discloses wherein the attachment portion is configured to define a charge density gradient [due to the conductivity gradient disclosed above in claims 15, 18, and 26] as the attachment portion extends along a proximal-to-distal direction.
Regarding claim 9, Modified Taff ‘069 discloses wherein the charge density gradient comprises an increase in charge density from the proximal, insulated, end (42) to the middle, conductive, portion (44) of the coil (26) as attachment portion extends distally.
Regarding claim 10, Modified Taff ‘069 discloses wherein the charge density gradient comprises a decrease in charge density from the middle, conductive, portion (44) to the distal, insulated, end (42) of the coil (26) as attachment portion extends distally.
Regarding claim 11, Modified Taff ‘069 discloses all of the limitations set forth above in claim 1, including an electrostatic thrombectomy system comprising an elongated member (24b) with a distal element (24a) comprising an attachment portion (electrically-conducting coil). Taff ‘069 further discloses that the coil of the outer electrode is made from conductive material (para. 0091). However, Taff ‘069 fails to disclose wherein the attachment portion i.e. the coil is at least partially coated with a conductive material.
Taff ‘717 further teaches a thrombectomy system in the same field of endeavor for removal of a thrombus using electrostatic forces comprising a coiled electrode coated with a conductive material (para. 0068 and 0069)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify coil portion of the outer electrode in Taff ‘069 to include the electrically conducting coating of Taff ‘717 in order to yield the predictable result of further increasing the electrical conductivity of the electrode in order to attract thrombi (para. 0048, 0049 and 0068). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Taff et al. (US 20190262069) [hereinafter Taff ‘069] in view of Taff et al. (US 20180116717) [hereinafter Taff ‘717] and in further view of Hyatt et al. (US 8965534) [hereinafter Hyatt].
Regarding claim 12, Modified Taff ‘069 discloses all of the limitations set forth above in claim 1 including an attachment portion coated in electrically conductive material (claim 11).  However, Taff ‘069 fails to disclose wherein the conductive material has a varying thickness or concentration over the attachment portion.
Hyatt teaches a medical apparatus comprised of an electrode that is coated with a conductive coating wherein the conductive coating has a variable thickness such that the coating is thickest at its center and thins at the edges for the purpose of decreasing the current density at the perimeter of the electrode (col. 9 lines 10-18).

the claimed invention to modify the conductive coating of the attachment portion in Modified Taff ‘069 to have a conducting coating that is thicker in the middle and thins out along the edges as taught by Hyatt in order to have a thicker conductive coating at the middle portion of the coil which would increase the electrical current density and concentrate the electrical charge in that area (col. 9 lines 10-18), thereby increasing the efficiency of attracting thrombi.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771      

/KATHLEEN S HOLWERDA/
Primary Examiner, Art Unit 3771